Citation Nr: 0110452	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-17 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1943 to March 1946.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Huntington, West Virginia Regional Office (RO) which 
continued a 50 percent disability evaluation for the 
veteran's service-connected post-traumatic stress disorder.  
The veteran has been represented throughout this appeal by 
the Fleet Reserve Association.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's post-traumatic stress disorder is 
clinically assessed as being manifested by normal speech and 
an anxious and depressed mood; orientation times three; a 
flat affect; normal thought flow; depressed thought content 
with no present suicidal or homicidal ideation, but suicidal 
ideation on and off for the previous three to four months; 
decreased memory; fair judgment and intact insight; and a 
current GAF score of 35 having been assigned with a 
determination by the most recent examiner that the veteran 
could not work based on his symptoms of post-traumatic stress 
disorder.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7 and Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  The Board notes 
that by virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of this appeal, the veteran and his accredited representative 
were given notice of information, medical evidence, or lay 
evidence necessary to support his claim.  Additionally, as 
the Board is granting a 100 percent disability evaluation for 
the veteran's service-connected psychiatric disorder, which 
is the maximum assignable disability evaluation under the 
appropriate schedular criteria in this matter, a remand, at 
this time, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991)(strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in the particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994)(remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
Accordingly, the Board concludes that remanding this claim 
for additional development under the new statute is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

I.  Historical Review

The veteran's service medical records do not refer to 
complaints of or treatment for any psychiatric disorders.  
The March 1946 separation examination report included a 
notation that the veteran did not have an abnormal psyche.  

A December 1952 VA hospital narrative summary noted final 
diagnoses including passive aggressive personality, passive 
dependent type, with neurotic features, including tension, 
headaches and gastrointestinal syndrome, treated and 
improved.  

VA treatment records dated from February 1990 to August 1990 
indicated that the veteran was treated for several disorders.  
An October 1990 VA psychiatric examination report related an 
impression of dysthymic disorder.  VA treatment records dated 
from October 1990 to July 1991 referred to continued 
treatment.  A June 1991 statement from a VA physician 
indicated that the veteran carried a diagnosis of post-
traumatic stress disorder.  A January 1992 VA psychiatric 
examination report indicated an impression which included 
delayed post-traumatic stress disorder and alcohol dependence 
in remission.  

In May 1992, service connection was granted for post-
traumatic stress disorder.  A 30 percent disability 
evaluation was assigned effective July 31, 1990.  

VA treatment records dated from January 1994 to December 1996 
indicated that the veteran was treated for multiple 
disorders.  The veteran underwent a VA psychiatric 
examination in April 1997.  The examiner related an 
impression of post-traumatic stress disorder and alcoholism, 
in remission for more than twenty plus years.  It was also 
noted that the veteran had a passive-aggressive personality, 
dependent type.  A GAF score of 40 was assigned at that time.  

A May 1987 rating decision increased the disability 
evaluation assigned for the veteran's service-connected post-
traumatic stress disorder to 50 percent effective October 2, 
1995.  The 50 percent disability evaluation has remained in 
effect.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 50 percent 
evaluation is warranted for post-traumatic stress disorder 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

VA treatment records dated from January 1998 to March 1998 
indicated that the veteran was treated for his psychiatric 
disorder.  The veteran underwent a VA psychiatric examination 
in April 1998.  The examiner noted that the veteran's claims 
folder was reviewed.  The examiner elaborated at length as to 
the veteran's symptomatology.  The diagnoses included post-
traumatic stress disorder, chronic, moderately severe and 
alcoholism, in remission for twenty-six years.  A passive-
aggressive personality, dependent-type was also diagnosed.  
The examiner assigned a current GAF score of 35.  The 
examiner commented that the veteran's symptoms were worse 
compared to his previous evaluation in 1997.  The examiner 
remarked that the veteran could not work based on his 
symptoms of post-traumatic stress disorder.  

VA treatment records dated from April 1998 to December 1998 
referred to continued treatment.  A January 1999 statement 
from a VA physician indicated that the veteran had been 
followed for his chronic post-traumatic stress disorder.  The 
physician stated that the veteran's symptoms had deteriorated 
over the last year and that he was suffering increased 
nightmares, intrusive thoughts, exaggerated startle response 
and hypervigilence.  The physician reported that the 
veteran's post-traumatic stress disorder appeared chronic and 
embedded.  

At the January 2001 hearing before a member of the Board, the 
veteran testified as to his current symptomatology.  He 
stated that his problems had worsened.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of 
manifestations warranting a 100 percent disability evaluation 
pursuant to the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2000).  The Board notes that the most recent April 
1998 VA examination report indicated diagnoses including 
post-traumatic stress disorder and the examiner assigned a 
current GAF score of 35.  Additionally, after reviewing the 
record, the examiner specifically commented that the veteran 
could not work based on his symptoms of post-traumatic stress 
disorder.  Further, in a January 1999 statement, a VA 
physician remarked that the veteran's symptoms had 
deteriorated over the previous year.  Therefore, in 
consideration of the evidence of record and the provisions of 
38 C.F.R. § 4.7 (2000), the Board is of the view that the 
evidence is sufficiently in equipoise as to warrant a 
conclusion that symptomatology indicative of total 
occupational and social impairment has been shown.  
Accordingly, the Board concludes that a 100 percent 
evaluation is warranted for the veteran's service-connected 
post-traumatic stress disorder.  


ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

